Case 1:19-cr-00218-TWP-TAB Document 4 Filed 06/18/19 Page 1 of 1 PagelD #: 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

 

INDIANAPOLIS DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
V. | CAUSE NO.
ALTON BOYD, JR., 7 ° 1 9-cr- 02192 TWP TAB
Defendant. )

APPEARANCE
Comes now, Josh J. Minkler, United States Attorney for the Southern District of Indiana,
by Abhishek Kambli, Assistant United States Attorney for the Southern District of Indiana, and

enters his appearance as counsel for the United States of America.

Respectfully submitted,

JOSH J. MINKLER
United States Attorney

, AQ

Abhishek Kambli
Assistant United States Attorney
